UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ABDUL RAZAK ALI,                                 )
                                                  )
                        Petitioner,               )
                                                  )
                v.                                )    Civil Case No. 10-1020 (RJL)
                                                  )
                             l
 BARACK H. OBAMA, et al.,                         )
                                                  )
                        Respondents.              )

                                            ~
                                         ORDER
                                  (March ",2011) [#1447]

       Before the Court is petitioner Abdul Razak Ali's classified Motion for Entry of

the Writ, or, in the Alternative, for a New Hearing and Sanctions [Dkt. #1447]. Based on

the classified motions and responses, the record in this case, and on oral argument held

before this Court in December 2010 and January 2011, it is hereby

       ORDERED that the petitioner's Motion for Entry of the Writ, or, in the Alter-

native, for a New Hearing and Sanctions, is DENIED.
                                                                 ~
       SO ORDERED.


                                                       ~
                                                      RICHARD}         ON
                                                      United States District Judge




                Pursuant to Federal Rule of Civil Procedure 25(d), if a public officer named as a
party to an action in his official capacity ceases to hold office, the court will automatically
substitute that officer's successor. Accordingly, the Court substitutes Barack H. Obama for
George W. Bush.